Citation Nr: 0001608	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to July 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

Initially, the issues on appeal in this claim were 
entitlement to service connection for pyorrhea, bilateral 
hearing loss, tension headaches, and rhinitis.  In September 
1998, the Board denied the claim for service connection for 
pyorrhea and granted the claim for service connection for 
bilateral defective hearing.  The Board remanded the 
remaining issues to the RO for additional development.  While 
the case was in remand status, the RO granted service 
connection for tension headaches.  The file has been returned 
to the Board for further review.  

The veteran has argued that his headaches and his rhinitis 
are related.  He has now been service-connected for 
headaches.  The Board is of the opinion that a claim of 
entitlement to secondary service connection for rhinitis 
should be considered.  The matter is referred to the RO.  


FINDING OF FACT

The claim of entitlement to service connection for rhinitis 
is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for rhinitis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") established the following 
rules with regard to claims addressing the issue of 
chronicity:  The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995); at 506. 

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that  in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records are unavailable.  
Private medical records show that in May 1991, the veteran 
complained of a sore throat for two months.  Examination of 
the nasal area showed significant mucosal congestion, 
bilaterally.  An indirect laryngoscopy showed erythema.  The 
veteran was advised to discontinue chewing tobacco, and 
Beconase was prescribed.  The private medical records also 
show that in September 1994, the veteran was noted to have 
some chronic clear nasal discharge and congestion.  Vancenase 
nasal spray was given.  The evidence shows that on VA 
examination in December 1995, chronic rhinitis was diagnosed.  

In July 1996, the veteran and his wife testified at a 
personal hearing before a hearing officer at the RO.  It was 
stated by the veteran that he had sinus problems in service 
and that he was first medically treated in the 1960's.  He 
stated that he had dizziness, draining and headaches and that 
he still suffers with these problems.  A complete transcript 
is of record.  

In December 1998, the RO received a statement from the 
veteran's daughter in which she states that during the 23 
years that the veteran was in the military, she recalled him 
having nasal congestion and chronic sinus problems.  In a 
statement received by the RO in December 1998, the veteran's 
wife reported that the veteran has been plagued with rhinitis 
or a chronic sinus problem which was present during his 
service years.  The RO also received a statement from another 
daughter of the veteran in which she stated that her father 
suffered with sinus problems during service.  

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well-grounded. 38 U.S.C.A. § 5107(a).  If the veteran has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim.  Murphy v. Derwinski, 1 Vet. app. 78 (1990).  As 
explained below, the Board finds that the veteran's claim is 
not well-grounded.  

When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical or otherwise 
competent evidence is required to make the claim well-
grounded.  Grottveit v. Brown, at p. 93.  Lay statements 
concerning questions of medical diagnosis and causation are 
not sufficient to establish a well-grounded claim as they do 
not represent competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).

In the veteran's case, medical evidence of record discloses a 
current diagnosis of rhinitis, thus the veteran has satisfied 
the first element of a well-grounded claim. Further, 
exercising reasonable doubt in favor of the veteran relative 
to the lay statements noted above that were received in his 
behalf, evidence of the occurrence rhinitis in service is, 
for the purposes of well groundedness, also of record. 
Therefore, the veteran has satisfied element two of a well-
grounded claim, by way of providing evidence of the 
occurrence of a disease or injury in service.  

Ultimately, however, this claim is not well-grounded because 
the veteran has not satisfied element three of a well-
grounded claim: the nexus between the in-service injury or 
disease and the current disability. The veteran's statements 
that his current disorder is linked to his active service is 
not supported by competent in-service or post-service medical 
evidence. See Grottveit v. Brown, at p. 93.  The post-service 
medical evidence of record, in particular, does not 
demonstrate a chronic disability that was manifest to a 
compensable degree within a reasonable time after service.  
For instance, the first medical indication in the record of a 
nasal or respiratory problem occurs in 1991, many years after 
service discharge, and was not accompanied by any medical 
opinion that links this diagnosis, or subsequent diagnoses 
related to rhinitis, to service.   Moreover, the veteran's 
own opinion or the opinions of other lay individuals that the 
current rhinitis is related to his military service can not 
establish a causal nexus.  Lay persons are not competent to 
render such an opinion. See Zang v. Brown, 8 Vet. App. 246 
(1995); See also Godfrey v. Brown, 7 Vet. App. 398 (1995).

In summary, no competent evidence had been presented to 
provide a nexus between any inservice occurrence and 
symptomatology or diagnoses related to rhinitis first 
clinically identified many years after service.

Where, as in the veteran's case, a veteran has not met the 
burden of presenting a well-grounded claim, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim.  Although the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to a claim 
that is not well-grounded, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application. This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Here, the veteran's service medical records (SMR) are 
unavailable through no fault of his, thus there is a 
heightened obligation for the VA to assist the claimant in 
the development of his case and to provide reasons or bases 
as to the rationale for any adverse decision rendered without 
SMR.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The 
heightened duty to assist the appellant in developing facts 
pertaining to his claim under the provisions of 38 U.S.C.A. § 
5107(a) in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Board notes that multiple efforts have been made to 
locate the veteran's service medical records.  The RO has 
attempted to locate records at the USAF Hospital in Grand 
Forks, North Dakota, at the National Personnel Records Center 
(NPRC), at the USAF Hospital in Grand Forks, North Dakota, at 
the Air Force Hospital in Grissom Indiana, and also through 
contacting several private physicians.  Unfortunately, these 
requests did not produce any records.  Thereafter, the RO 
received statements from lay individuals after the need to 
provide such evidence was relayed to the veteran.  Thus, in 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained). See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

As to the lay statements submitted, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate the veteran's current disorder to any 
disability incurred or aggravated in service, they do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of rhinitis in service or shortly 
thereafter would be helpful in establishing a well-grounded 
claim, as well as medical opinion linking any current 
findings with the veteran's military service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for rhinitis is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

